Citation Nr: 0306626	
Decision Date: 04/07/03    Archive Date: 04/10/03

DOCKET NO.  00-14 242A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to a total disability rating for compensation 
purposes due to individual unemployability (TDIU).


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Dillon, Associate Counsel



INTRODUCTION

The veteran served on active duty from June 1985 to June 
1989.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a June 1999 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington, that denied the above claim.


REMAND

Appellate review of the veteran's claim at this time would be 
premature.  In July 2000, he requested a video-conference 
hearing before the Board.  See VA Form 9, Appeal to Board of 
Veterans' Appeals.  In January 2002, the RO received a letter 
from the veteran in which he reported that he was 
incarcerated.  He advised the RO that routine mail should be 
sent to his mother's address in Aurora, Colorado, and that 
urgent correspondence should be sent to the correctional 
facility in which he was imprisoned.

The veteran was scheduled to appear at a Board hearing on 
July 24, 2002.  On June 26, 2002, the RO received notice from 
him that he was unable to attend the scheduled hearing 
because he was incarcerated until November 27, 2002.  A 
September 2002 Report of Contact confirmed that he was 
convicted of a felony in October 2001 and was an inmate of 
the Washington State Department of Corrections (Airway 
Heights Correctional Center).  

In December 2002, the RO sent a hearing notification letter 
to the veteran, via his mother's address in Aurora, Colorado, 
which stated his Board hearing had been rescheduled to 
January 29, 2003.  He did not appear for the rescheduled 
hearing, and there has been no communication from him since 
his June 2002 request for postponement.  A February 2003 
Report of Contact indicates the veteran was released from 
prison on January 26, 2003, and that he is currently on 
parole.

By no fault of the RO (the appellant reported he was 
scheduled for release in November 2002) the hearing 
notification letter, a time-sensitive document, was not sent 
to the Airway Heights Correctional Center.  The veteran was 
nevertheless imprisoned at that facility until only three 
days prior to the scheduled hearing, and his address at that 
facility was specified by him to be used by VA for 
"immediate information" that he needed to know prior to his 
release.  See Handwritten Letter, received January 30, 2002.  
It is therefore likely that the veteran did not receive 
sufficient notice of the January 29, 2003, scheduled hearing.

To accord the veteran due process, the RO should reschedule 
him for another hearing before the Board.  As there is 
affirmative evidence he has since been released from the 
Airway Heights Correctional Center, that facility's address 
should no longer be used for correspondence.  In determining 
the veteran's current address, the RO should consider the 
information in the February 2003 Report of Contact, which 
includes the name and phone number of his parole officer, 
information that would probably lead to a current mailing 
address.  The Airway Heights Correctional Center may also 
possess pertinent information, such as a forwarding address 
or other contact information for the veteran.  If a new 
mailing address for the veteran is not found through 
appropriate channels, the RO should then use the only current 
mailing address of record, his mother's address in Aurora, 
Colorado.

Accordingly, while the Board sincerely regrets the delay, in 
order to afford the veteran due process the case must be 
remanded for the following:

Schedule the veteran for a hearing before 
a Veterans Law Judge, either at a travel 
Board or via video-conference, depending 
upon his preference, in accordance with 
applicable law.  A copy of the notice 
scheduling of the hearing should be placed 
in the claims folder.  

Thereafter, the case should be returned to the Board for 
further appellate consideration.  The veteran need take no 
action until he is so informed.  He has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  The purpose of this REMAND is 
to comply with all due process considerations.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



                  
_________________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002). 

